DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/458,411, was filed on July 1, 2019, and claims domestic benefit from US Provisional Application 62/691,974, filed June 29, 2018. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of January 11, 2021.
Claims 1-10 are pending, of which claim 1 is independent, and the only amended claim.
All pending claims have been examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-10 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, all of the pending claims 1-10 are method claims. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-10 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-10 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal 
As stated in the preamble of independent claim 1, the method claims 1-10 recite a “method of trading commodities”. 
In addition, see the following claimed steps in independent claim 1 (emphasis added): "automatically generating a smart contract including the terms of the offer and acceptance, the smart contract identifying documents and conditions required by the trade", "automatically generating the documents required by the trade”, “tracking the completion of the documents by the first and second user”, “tracking the conditions required by the trade", and “transferring title to the commodity when the smart contract documents have been completed and conditions of the smart contract have been met”. 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

In addition, claims 1-10 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
See, for example, the following claimed implementations in dependent claims 2-4 (emphasis added): "wherein the smart contract is implemented in a distributed ledger system", “wherein the distributed ledger is implemented on a blockchain”, and “wherein the distributed ledger is implemented by a hashgraph
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)): 
		An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than
For example, independent claim 1 recites “automatically generating a smart contract including the terms of the offer and acceptance, the smart contract identifying documents and conditions required by the trade”, “automatically generating the documents required by the trade”, and “transferring title to the commodity when the smart contract documents have been completed and conditions of the smart contract have been met”, but does not recite how this is done, thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-10 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
Independent claim 1 merely adds an equivalent to the words “apply it” (“in a processing system”) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).


Claim Rejections - 35 USC § 103
This application currently names joint inventors
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080284 to Kim et al. (“Kim”, Eff. Filed on Sept. 11, 2017, Published on Mar. 14, 2019) in view of US 2019/0361917 to Tran et al. (“Tran”, Filed May 28, 2018, Published on Nov. 28, 2019). 
In regards to claim 1, Kim teaches the following: 
1.    A method of trading commodities in a processing system comprising:

a first user initiating a trade offer … using an offer module; 
a second user making an acceptance of the trade offer … using the offer module; 

(See Kim, para. [0098]: “At 504, the shipper 105, or another party, may approve and/or deny the smart contract 116. A record of the shipper's approval or disapproval may be stored on the blockchain 114 to create a complete record of negotiation and/or modifications of the smart contract 116. The blockchain 114 may include the consensus block 204. For example, the second datablock 401B (FIG. 4B) may be stored on the blockchain 114. The second datablock 401B may include the transaction information 402 indicating the approval of the smart contract 116. Accordingly, the shipper's approval or disapproval may contribute to a growing history of data blocks that are related to the smart contract 116. In other examples, modifications to the smart contract 116, counter offers, or any other updates to the shipping smart contract may be stored on the blockchain 114. It should also be appreciated that in other examples, the shipper device 104A may create the smart contract 116. Alternatively or in addition, contract information may be imported to one or more of the server nodes 102A-C from an external system, such as a client database.”)

(See Kim, Fig.14A and para. [0424]-[0427] and [0450]: “[0424] … The implementation of FIG. 14A has a plurality of knowledge modules to apply contract laws and run inferences on the facts. The expert system of FIG. 14A can have the following modules to honor smart contracts: [0425] I. Formation of 

automatically generating a smart contract including the terms of the offer and acceptance using a smart contract module, the smart contract identifying documents and conditions required by the trade;

(See Kim, para. [0040]: “In some examples, the blockchain 114 may include a smart contract 116. The smart contract 116 may include information organized under a protocol that facilitates, verifies, and/or enforces the negotiation or performance of a contract. The smart contract 116 may be included in the blockchain 114 to help manage and track the transportation of goods and/or execute FBAP processes. For example, the smart contract 116 may include, or be based on, a contracted freight rate between the shipper 105 and the carrier 106. The freight rate may pertain to services rendered for freight transportation. The smart contract 116 may include terms, provisions, conditions, or other obligations between the shipper 105 and the carrier 106. In some examples, the smart contract 116 may include instructions and/or logic configured to enforce the obligations, or other provisions, of the freight contract. Alternatively or in addition, the smart contract 116 may include instructions and/or logic configured to detect the fulfillment or default of the obligations under the freight contract. In other examples, the smart contract 116 may include instructions and/or logic configured to execute the provisions of the freight contract, perform a computer-implemented activity that arises under the freight contract, monitor information, and/or respond to events related to the freight contract, such as shipment disruptions, or detours and frolics.”)

automatically generating the documents required by the trade using the smart contract module; 

(See Kim, para. [0023]: “Alternatively or in addition, smart contracts, freight rates, realtime-geolocation, and/or other information related to shipments may be stored in the distributed ledger. The smart contract or blockchain may include self-executing logic that implements transportation management activities. The self-executing logic may increase cohesion between computing systems and reduce errors from manual interventions or inconsistent data. In some examples, companies may reduce external freight bill processing by storing self-executing logic in the distributed ledger. For example, the smart contract may include logic to calculate invoice line items and/or include other logic related to FBAP processes. Alternatively, or in addition, tracking information may be automatically evaluated by self-executing logic stored in the distributed ledger to generate and/or update invoices, send urgent notifications, and/or control the flow of shipments between origin and destination.”)

(See also Kim, para. [0921]: “One embodiment provides a pooled investment fund in accordance with certain embodiments of the present invention. In certain embodiments, the exemplary method may be executed in whole or part by the protocols included in the users' cryptographic wallets. A security fund is created by embedding one or more blocks on a blockchain ledger which at least include data associated with a base security document, a set of one or more security rules and ownership of the security fund. The base security document may represent a document that specifies the terms, conditions and other details related to the implementation and management of the security fund. The issuer may initially be designated as the owner of the security fund. The terms of the smart contract are defined and can include compliance rules with government security rules, system regulations and restrictions.”)

tracking the completion of the documents by the first and second user using an event module; 

(See Kim, para. [0079]: “FIGS. 4A-C illustrates an example of the blockchain 114 for the system 100. The datablocks 401 (portions respectively shown in FIG. 4A, FIG. 4B, and FIG. 4C) may include transaction information 402. The transaction information 402 may include a log descriptive of an event. The event may include, for example, creation of a rate contract, approval of the rate contract, creation of a freight order, acceptance of the freight order, receipt of the tracking update 109, loading, delivery, creation of an invoice, acceptance of an invoice, payment of an invoice, check in, check out, goods issued, goods, receipt, idle time, miles driven, proof of delivery, and/or receipt of any other type of information related to the shipment 108. Alternatively or in addition, the transaction information 402 may include identifying information of an account, a time the transaction occurred, and/or any other information related to the transaction.”)

tracking the conditions required by the trade using the event module;

(See Kim, para. [0021]: “A system and methods for managing a distributed ledger are provided. The systems and methods described herein may be applicable to freight management, or more generally, to any system where information is managed on a ledger. The systems and methods described below should not be seen as a closed platform limited to the primary example in freight management, but rather a system of approach for blockchains within supply chain functions. By way of an introductory example, the system may receive a tracking update created by a tracking device. The tracking update is comprised of geographic location information, indicative of a current geographic location of the tracking device. The system may identify, in a blockchain, a smart contract including executable logic configured to calculate a tracking metric. The system may determine, using the executable logic, the tracking metric in response to receipt of the tracking update. The system may append a datablock to the blockchain. The datablock may include the tracking metric and the geographic location information. The system may synchronize the blockchain with a plurality of blockchains stored in blockchain databases.”)

(See also Kim para. [0287]: ““For our purposes the smart contract is defined as an event-driven computer program, with state, that runs on a blockchain and can manipulate assets on the blockchain. So a smart contract is implemented in the blockchain scripting language in order to enforce (validate inputs) the terms (script code) of the contract.”)

The Examiner interprets that the features of the claimed “event module” are disclosed in Kim para. [0021] and [0287].

transferring title to the commodity when the smart contract documents have been completed and conditions of the smart contract have been met using the smart contract module.

(See Kim, para. [0047]: “Alternatively or in addition, the transfer the shipment 108 may be based on valid transfer of a title of goods corresponding to the shipment. The valid transfer may be defined in the contract terms or in the incoterms as determined in an agreement between the shipper 105 and the carrier 106 and/or a consignee. The tracking device 107 and/or one or more smart contracts may determine valid transfer of the title of goods.”)

Smart contracts can be embedded with an if-this-then-that (IFTTT) code, which gives them self-execution. In real life, an intermediary ensures that all parties follow through on terms. The blockchain not only waives the need for third parties, but also ensures that all ledger participants know the contract details and that contractual terms implement automatically once conditions are met.”)

However, under a conservative interpretation of Kim, it could be argued that Kim’s teaching of “freight” does not explicitly teach the “commodity” recited in the underlined portions of the claim:
a first user initiating a trade offer of a commodity; 
a second user making an acceptance of the trade offer of the commodity; 

In contrast, Tran does expressly teach the claimed feature of “commodity” trading:
(See Tran, para. [0210]: “The above system can determine trade settlement automatically for stock. However, the same arrangement can be used for commodities such as for trading sugar, vegetable, among others. For commodities, in place of the corporate governance information, information on location of manufacturing and supply chain is encoded to assure that the commodity is coming from where it is represented. For example, a buyer may specify that the electricity is coming only from solar energy, or that a fruit is coming only from a tropical region, or a diamond is from a particular location and not unethically procured, for example. In this embodiment, the transaction message 322 includes the transaction 303 for a product and the sender's digital signature 332 of the transaction 323. The transaction 303 includes the recipient's address 324 (e.g., a hash value based on the receiver's public key), the Blockchain token 309 (i.e., the item ID 328 and the buy/sell position 326), past ownership information 331 (if any), and optional other information 310 (e.g., a market order type to indicate whether the transaction is to buy or sell a Blockchain token 329). The transaction 323 is digitally signed by the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes. The network nodes decrypt the digital signature 332, via the sender's previously exchanged public key, and compare the unencrypted information to the transaction 323. If they match, the sender's authenticity is verified and, after a proper chain of ownership is verified via the ledgers (as explained above), the receiver is recorded in the ledgers as the new Blockchain token 329 owner.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for contracting freight shipments, as taught by Kim above, with trading “commodities”, as further taught by Tran above, because commodities constitute a type of freight.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 2, Kim discloses the following: 
2.    The method of claim 1 wherein the smart contract is implemented in a distributed ledger system.

(See Kim, para. [0021]: “A system and methods for managing a distributed ledger are provided. The systems and methods described herein may be applicable to freight management, or more generally, to any system where information is managed on a ledger. The systems and methods described below should not be seen as a closed platform limited to the primary example in freight management, but rather a system of approach for blockchains within supply chain functions. By way of an introductory example, the system may receive a tracking update created by a tracking device. The tracking update is comprised of geographic location information, indicative of a current geographic location of the tracking device. The system may identify, in a blockchain, a smart contract including executable logic configured to calculate a tracking metric. The system may determine, using the executable logic, the tracking metric in response to receipt of the tracking update. The system may append a datablock to the blockchain. The datablock may include the tracking metric and the geographic location information. The system may synchronize the blockchain with a plurality of blockchains stored in blockchain databases.”)

In regards to claim 3, Kim discloses the following: 
3.    The method of claim 2 wherein the distributed ledger is implemented on a blockchain.

(See Kim, Abstract: “A system may receive a tracking update created by a tracking device. The tracking update comprising geographic location information indicative of a current geographic location of the tracking device. The system may identify, in a blockchain, a smart contract including executable logic configured to calculate a tracking metric. The system may determine, using the executable logic, the tracking metric in response to receipt of the tracking update. The system may append a datablock to the blockchain. The datablock may include the tracking metric and the geographic location information. The system may synchronize the blockchain with a plurality of blockchains stored in blockchain databases.)

In regards to claim 4, Kim discloses the following: 
4.    The method of claim 2 wherein the distributed ledger is implemented by a hashgraph.

(See Kim, para. [0136]: “The processing capability of the system 100 may be distributed among multiple entities, such as among multiple processors and memories, optionally including multiple distributed processing systems. Parameters, databases, and other data structures may be separately stored and managed, may be incorporated into a single memory or database, may be logically and physically organized in many different ways, and may implemented with different types of data structures such as linked lists, hash tables, or implicit storage mechanisms. Logic, such as programs or circuitry, may be combined or split among multiple programs, distributed across several memories and processors, and may be implemented in a library, such as a shared library (for example, a dynamic link library (DLL)).”)

In regards to claim 5, Kim discloses the following: 
5.    The method of claim 2 wherein the trade offer includes at least one incoterm.

(See Kim, para. [0047]: “Alternatively or in addition, the transfer the shipment 108 may be based on valid transfer of a title of goods corresponding to the shipment. The valid transfer may be defined in the contract terms or in the incoterms as determined in an agreement between the shipper 105 and the carrier 106 and/or a consignee. The tracking device 107 and/or one or more smart contracts may determine valid transfer of the title of goods.”)

(See Kim, para. [0056]: “The blockchain 114 may include one or more transfer block. The transfer block 210 may include information related to a transfer of the shipment 108. For example, the transfer block 210 may include information that indicates that the shipment 108 has left the origin 118 and/or reached the destination 120. Alternatively or in addition, the transfer block 210 may include information that indicates that the shipment 108 is transferred from a first carrier to a second carrier. The transfer block 210 may include the account identifiers, or other identifying information, of the party that receives the shipment 108 and/or the party that releases the shipment 108. Alternatively or in addition, the transfer block may include information related to risk, liability, insurance, incoterms of one or more shipments.”)

In regards to claim 6, Kim discloses the following: 
6.    The method of claim 5 wherein the smart contract automatically includes rules for the first user and the second user based on the at least one incoterm.

(See Kim, para. [0047]: “Alternatively or in addition, the transfer the shipment 108 may be based on valid transfer of a title of goods corresponding to the shipment. The valid transfer may be defined in the contract terms or in the incoterms as determined in an agreement between the shipper 105 and the carrier 106 and/or a consignee. The tracking device 107 and/or one or more smart contracts may determine valid transfer of the title of goods.”)

(See Kim, para. [0056]: “The blockchain 114 may include one or more transfer block. The transfer block 210 may include information related to a transfer of the shipment 108. For example, the transfer block 210 may include information that indicates that the shipment 108 has left the origin 118 and/or reached the destination 120. Alternatively or in addition, the transfer block 210 may include information that indicates that the shipment 108 is transferred from a first carrier to a second carrier. The transfer block 210 may include the account identifiers, or other identifying information, of the party that receives the shipment 108 and/or the party that releases the shipment 108. Alternatively or in addition, the transfer block may include information related to risk, liability, insurance, incoterms of one or more shipments.”)

In regards to claim 7, Kim discloses the following: 
7.    The method of claim 2 wherein all events associated with the trade are stored in an event log in the distributed ledger.

(See Kim, para. [0079]: “FIGS. 4A-C illustrates an example of the blockchain 114 for the system 100. The datablocks 401 (portions respectively shown in FIG. 4A, FIG. 4B, and FIG. 4C) may include transaction information 402. The transaction information 402 may include a log descriptive of an event. The event may include, for example, creation of a rate contract, approval of the rate contract, creation of a freight order, acceptance of the freight order, receipt of the tracking update 109, loading, delivery, creation of an invoice, acceptance of an invoice, payment of an invoice, check in, check out, goods issued, goods, receipt, idle time, miles driven, proof of delivery, and/or receipt of any other type of information related to the shipment 108. Alternatively or in addition, the transaction information 402 may include identifying information of an account, a time the transaction occurred, and/or any other information related to the transaction.”)

In regards to claim 8, Kim discloses the following: 
8.    The method of claim 1 wherein the first user and the second user are verified by the system prior to the trade.

(See Kim, para. [0117]: “The logistics control stack may reprogram the tracking device 107 in response to determination of the occurrence of the event (806). For example, the logistics control stack 110 may communicate to the tracking device 107 a registration message. The registration message may include an identifier of the blockchain, the smart contract, and/or any other information associated with the blockchain. Alternatively or in addition, the registration message may include authentication information that permits the tracking device to communicate with one or more of the server nodes 102A-C and/or the blockchain 114. The authentication information may be associated with the shipper 105 and/or another authority. The tracking device 107 may include information from the registration message in the tracking update 109. The logistics control stack may permit and/or deny modifications to the blockchain 114 based information from the registration message.”)

(See also Tran, para. [0210]: “The above system can determine trade settlement automatically for stock. However, the same arrangement can be used for commodities such as for trading sugar, vegetable, among others. For commodities, in place of the corporate governance information, information on location of manufacturing and supply chain is encoded to assure that the commodity is coming from where it is represented. For example, a buyer may specify that the electricity is coming only from solar energy, or that a fruit is coming only from a tropical region, or a diamond is from a particular location and not unethically procured, for example. In this embodiment, the transaction message 322 includes the transaction 303 for a product and the sender's digital signature 332 of the transaction 323. The transaction 303 includes the recipient's address 324 (e.g., a hash value based on the receiver's public key), the Blockchain token 309 (i.e., the item ID 328 and the buy/sell position 326), past ownership information 331 (if any), and optional other information 310 (e.g., a market order type to indicate whether the transaction is to buy or sell a Blockchain token 329). The transaction 323 is digitally signed by the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes. The network nodes decrypt the digital signature 332, via the sender's previously exchanged public key, and compare the unencrypted information to the transaction 323. If they match, the sender's authenticity is verified and, after a proper chain of ownership is verified via the ledgers (as explained above), the receiver is recorded in the ledgers as the new Blockchain token 329 owner.”)

In regards to claim 9, Kim discloses the following: 
9.    The method of claim 8 further including at least one third party associated with the trade and verified by the system.

(See Kim, para. [0117]: “The logistics control stack may reprogram the tracking device 107 in response to determination of the occurrence of the event (806). For example, the logistics control stack 110 may communicate to the tracking device 107 a registration message. The registration message may include an identifier of the blockchain, the smart contract, and/or any other information associated with the blockchain. Alternatively or in addition, the registration message may include authentication information that permits the tracking device to communicate with one or more of the server nodes 102A-C and/or the blockchain 114. The authentication information may be associated with the shipper 105 and/or another authority. The tracking device 107 may include information from the registration message in the tracking update 109. The logistics control stack may permit and/or deny modifications to the blockchain 114 based information from the registration message.”)

In regards to claim 10, Kim discloses the following: 
10.    The method of claim 9 wherein historical data from the trade is stored in the system.

(See Kim, para. [0124]: “Alternatively or in addition, the display interface 1002 may include a transaction history table 1008 that displays historical transactions that occur on the blockchain 114. In some examples, datablock, transactions, and/or orders may be filtered based on origin/destination pairs. For example, the display interface 1002 may include table that allows information on the blockchain 114 to be filtered based on the origin/destination and/or any other parameter stored in the smart contract 116 or blockchain 114. FIG. 11 illustrate a second example of the display interface 1002 for the system 100. The logistics control stack 110 may display the display interface 1002 and/or communicate the display interface to one or more of the terminal devices 104A-B. The terminal devices 104A-B may interact with the display interface 104A-B as described below.”)

Response to Amendment

Re: Claim Objections
The objection to claim 1 is withdrawn, in response to Applicant’s amendments to the claim.

Re: Claim Rejections - 35 USC § 101
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. 
The 35 USC 101 rejections are maintained.  
The Applicant argues that amending the independent claim 1 to recite “an offer module”, “an event module”, and “a smart contract module” are sufficient to overcome the 35 USC 101 rejections because it “integrates the alleged judicial exception into a practical application that imposes a meaningful limit on the alleged judicial exception”.
However, the newly added features merely add more details to the abstract idea, and correspond to “apply it” (the abstract idea) in three different modules, instead of the (previously implied) one module.  
Therefore, the amendments to claim 1 do not recite “substantially more” than the previous version of claim 1 (which recited an abstract idea), and therefore the amendments do not “integrate the alleged judicial exception into a practical application that imposes a meaningful limit on the alleged judicial exception”.

Re: Claim Rejections - 35 USC § 103
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. 
Moreover, the 35 USC § 103 rejection has been amended as necessitated by the amendments.
In the arguments, the Applicants argue that Kim does not teach, describe, or suggest the automatic creation of a smart contract. Instead Kim teaches that a smart contract already exists, as noted in the section (paragraph [0040]) cited by the Examiner.
However, in order for a smart contract to exist, it is inherent that it must first be created.
Furthermore, in regards to these features, Kim expressly discloses the following in para. [0098]: 
Kim, para. [0098]: “At 504, the shipper 105, or another party, may approve and/or deny the smart contract 116. A record of the shipper's approval or disapproval may be stored on the blockchain 114 to create a complete record of negotiation and/or modifications of the smart contract 116. The blockchain 114 may include the consensus block 204. For example, the second datablock 401B (FIG. 4B) may be stored on the blockchain 114. The second datablock 401B may include the transaction information 402 indicating the approval of the smart contract 116. Accordingly, the shipper's approval or disapproval may contribute to a growing history of data blocks that are related to the smart contract 116. In other examples, modifications to the smart contract 116, counter offers, or any other updates to the shipping smart contract may be stored on the blockchain 114. It should also be appreciated that in other examples, the shipper device 104A may create the smart contract 116.

Also, in regards to the newly amended feature of “an offer module”, Kim expressly discloses the following in Fig.14A and para. [0424]-[0427] and [0450]:
“[0424] … The implementation of FIG. 14A has a plurality of knowledge modules to apply contract laws and run inferences on the facts. The expert system of FIG. 14A can have the following modules to honor smart contracts: [0425] I. Formation of Contracts: Contract is an agreement that is legally enforceable. [0426] A. Offer: [0427] 1. General test: An offer is a manifestation of an intention to contract. Absent hacking or malware in an Offeror machine, the Offeree (recipient) machine would believe that its answer or assent creates a contract. … [0450] (f) Unilateral: (e.g. Offeror machine offers Purchaser $1,000 if Purchaser modifies an object in virtual or augmented reality, Purchaser starts the work. Offeror machine cannot revoke.)”

In response to applicant's argument that:
Further, claim 1 recites the element of automatically generating the needed documents required by the trade. This element is not found in Kim. The Examiner cites paragraph 0023 of Kim as teaching this element, but this teaching is limited to invoices and notifications, not documents necessary to the deal.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Examiner interprets that the difference between “documents necessary to the deal” and the teaching in Kim’s paragraph [0023] is one of intended use:


“For example, the smart contract may include logic to calculate invoice line items and/or include other logic related to FBAP processes. Alternatively, or in addition, tracking information may be automatically evaluated by self-executing logic stored in the distributed ledger to generate and/or update invoices, send urgent notifications, and/or control the flow of shipments between origin and destination.”

Furthermore, Kim’s paragraph [0098] also expressly discloses that “In other examples, modifications to the smart contract 116, counter offers, or any other updates to the shipping smart contract may be stored on the blockchain 114.”
Furthermore, see also Kim, para. [0921]:
“One embodiment provides a pooled investment fund in accordance with certain embodiments of the present invention. In certain embodiments, the exemplary method may be executed in whole or part by the protocols included in the users' cryptographic wallets. A security fund is created by embedding one or more blocks on a blockchain ledger which at least include data associated with a base security document, a set of one or more security rules and ownership of the security fund. The base security document may represent a document that specifies the terms, conditions and other details related to the implementation and management of the security fund. The issuer may initially be designated as the owner of the security fund. The terms of the smart contract are defined and can include compliance rules with government security rules, system regulations and restrictions.”

The Examiner interprets that the “base security document” is an “automatically generat[ed] … needed document required by the trade”. 
Furthermore, in regards to the newly amended feature of “transferring title … using the smart contract”, see Kim para. [0826]:
“Smart contracts can be embedded with an if-this-then-that (IFTTT) code, which gives them self-execution. In real life, an intermediary ensures that all parties follow through on terms. The blockchain not only waives the need for third parties, but also ensures that all ledger participants know the contract details and that contractual terms implement automatically once conditions are met.”

Furthermore, in regards to the newly amended feature of “event module”, see Kim para. [0287]:
“For our purposes the smart contract is defined as an event-driven computer program, with state, that runs on a blockchain and can manipulate assets on the blockchain. So a smart contract is implemented in the blockchain scripting language in order to enforce (validate inputs) the terms (script code) of the contract.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

March 8, 2021